Citation Nr: 0110386	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-07 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel


INTRODUCTION

The veteran served on active duty from February 1993 to June 
1995.  Her appeal ensues from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  



FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran did not serve her four-year obligated period 
of active duty.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three or more year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.

4.  The veteran did not serve in the Selected Reserve 
following her period of active duty.

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3011, 
3012, 3018A, 3018B (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.7042, 21.7045 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1826 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there have been 
several significant changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit evidence and argument in 
connection with this claim.  The veteran has been offered, 
but declined the opportunity to have a hearing before the 
Board.  Although some of the Chapter 30 eligibility criteria 
have been revised by another recent change in the law, as set 
forth below, the Board notes that the change does not affect 
the disposition of this claim and the information provided to 
her in the February 2000 statement of the case contains 
sufficient notice of the information or other evidence 
necessary to substantiate this claim in light of the relevant 
facts.  Thus, in view of the actions of the RO in this case, 
no further assistance or notice is deemed necessary under the 
VCAA.

The veteran contends that she is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on her active 
service from February 1993 to June 1995.  She contends that, 
although she did not serve her full enlistment period of six 
years, she served only two months less than 30 months of her 
obligated period of service and that she was discharged from 
active duty due to hardship related to grave illness of a 
family member.  She received an honorable discharge from the 
Navy and her DD Form 214 shows the narrative reason for 
separation was "PREGNANCY."  She has indicated that she 
separated from service to assist her husband in the 
management of family matters because her father-in-law became 
ill.  Her husband, who had also been an active duty sailor, 
had taken a hardship discharge to run the family's cattle 
farm.  

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a)(1) 
(2000). The individual also must have served an obligated 
period of active duty of at least two years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 1991 & 
Supp. 2000) as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000).  In this case, the evidence 
indicates that the veteran first entered on active duty in 
February 1993.  Therefore, she has satisfied the first prong 
of 38 U.S.C.A. § 3011.  The veteran has failed to satisfy the 
second prong, however, as a DD Form 214 (Certificate of 
Release or Discharge from Active Duty) and computerized 
Department of Defense (DOD) data show that she did not serve 
her obligated period of active duty.  Rather, she served two 
years, and four months of a four-year enlistment.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving 30 
months of a three-year enlistment or 20 months of a less than 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 2000) as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 (2000).  
Again, the evidence does not satisfy the aforementioned 
criteria as the DD Form 214 notes that the veteran was 
discharged honorably from service for "PREGNANCY" and DOD 
data show the separation reason as "COG."  DOD computer 
records also show a 4-year enlistment term.

Based on the veteran's allegation that she received a 
discharge for hardship, the RO sought information from the 
veteran as to whether her separation reason had been 
recharacterized by the service department as a "hardship" 
discharge.  In August 1999, she indicated that the letters 
she had written to her chain-of-command documenting her 
reasons for requesting an early discharge had not been kept 
with her permanent service record and were thus, unavailable.  
She also indicated that her spouse had received a hardship 
discharge for the same reasons she had requested one.  In a 
November 1999 letter, the veteran informed the RO that her 
request to correct her military records was still pending and 
that a decision would be made in the next three months.  She 
again urged the RO to consider the quality of time she spent 
in the Navy as well as the fact that her active duty was only 
2 months less than the required 30 months for a COG 
discharge.  The veteran reiterated these comments in her 
April 2000 substantive appeal.  The Board notes, however, 
that as of this date, the veteran has not submitted any 
official documentation from the service department indicating 
that her separation reason has been recharacterized to 
"hardship."

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B), as she was not discharged for a service- 
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment 
or 20 months of a less than three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with her performance of duty.  Rather, she was discharged for 
convenience of the Government after serving only twenty-eight 
months of a four-year enlistment.

An individual like the veteran, who served at least two years 
of continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
she served at least four continuous years of service in the 
Selected Reserve.  38 U.S.C.A. § 3012(a)(1)(A) (West 1991) as 
amended by Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000).  In this 
case, there is no evidence that the veteran meets these 
requirements, however.  Therefore, her eligibility may not be 
established under these statutory and regulatory provisions.

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2000) 
and 38 C.F.R. § 21.7045 (2000), provided certain criteria are 
met.  Again, however, the veteran does not meet these 
criteria as she separated voluntarily and there is no 
indication in the record that this was pursuant to voluntary 
separation incentives.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that any disagreement a veteran may have 
with a discharge classification must be raised with the Board 
for the Correction of Military Records, not with VA.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also 10 U.S.C. § 
1552(a)(1) (indicating that the Secretary of a military 
department may change a military record to correct an error 
or to remove an injustice).  The veteran has already 
requested that the narrative reason for her discharge be 
changed.  Should she succeed in challenging the reason for 
her discharge through the proper channels in the future, she 
may then satisfy the unambiguous eligibility criteria stated 
above.  At this point, however, she has failed to prove that 
she is eligible for education benefits based on the record as 
it stands. 

The Board acknowledges the veteran's arguments regarding the 
quality of her service and the fact that she almost has 
sufficient length of service to qualify for Chapter 30 
benefits.  However, the legal criteria governing basic 
eligibility requirements for Chapter 30 educational 
assistance benefits are clear and specific, and the Board is 
bound by them.  Thus, the veteran's arguments in this regard 
have no bearing on the disposition in this case.  Based on 
the foregoing, the Board finds that the veteran has failed to 
establish that she is eligible for such benefits.  As the law 
in this case is dispositive, the claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



